          Case 1:20-cv-02697-VEC Document 29
                                          28 Filed 12/02/20
                                                   12/01/20 Page 1 of 1



               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.
Email: abdul@abdulhassan.com
                                  MEMO ENDORSED                             Tel: 718-740-1000
                                                                           Fax: 718-740-2000
Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                        December 1, 2020

                                                                    USDC SDNY
Via ECF                                                             DOCUMENT
                                                                    ELECTRONICALLY FILED
Hon. Valerie E. Caproni, USDJ                                       DOC #:
United States District Court, SDNY                                  DATE FILED: 12/2/2020
40 Foley Square, Courtroom 443
New York, NY 10007
Tel: 212-805-6350

               Re: Hughes v. Love Conquers All Inc. et al
                   Case #: 20-CV-02697 (VEC)(KNF)
                   Motion for Extension of Time

Dear Judge Caproni:

       My firm represents plaintiff in the above-referenced action and I respectfully write to
request a brief two-week extension of the December 1, 2020 deadline for Plaintiff to submit his
declaration/affidavit as per the Court’s November 23, 2020 order. The extension is being
requires because there were some recent disruptions in Plaintiff’s family and living situation –
my office was hoping and tried very hard to avoid requesting this extension. No prior request for
an extension of this deadline was made.

       We thank the Court in advance for its time and consideration.

Respectfully Submitted,
                                                          Application GRANTED. Plaintiff's
Abdul Hassan Law Group, PLLC                              affidavit is due by December 16, 2020.
                                                          SO ORDERED.
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff Kevin Hughes
                                                                                      12/2/2020
                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE

                                                1
